Citation Nr: 0933487	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-39 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for circulatory 
problems, right lower extremity, secondary to non-insulin 
dependent diabetes mellitus.

3.  Entitlement to service connection for circulatory 
problems, left lower extremity, secondary to non-insulin 
dependent diabetes mellitus.

4.  Entitlement to service connection for circulatory 
problems, right upper extremity, secondary to non-insulin 
dependent diabetes mellitus.

5.  Entitlement to service connection for circulatory 
problems, left upper extremity, secondary to non-insulin 
dependent diabetes mellitus.

6.  Entitlement to service connection for erectile 
dysfunction, secondary to non-insulin dependent diabetes 
mellitus.

7.  Entitlement to service connection for vision problems, 
secondary to non-insulin dependent diabetes mellitus.

8.  Entitlement to service connection for hypertension, 
secondary to non-insulin dependent diabetes mellitus.

9.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(RO), which held that new and material evidence had not been 
received to reopen a claim for service connection for PTSD.  
A November 2005 Statement of the Case reopened the claim and 
denied service connection for PTSD on the merits.

This case is also before the Board on appeal from an April 
2006 rating decision that denied the remaining issues on 
appeal.  

The Board notes that notwithstanding the RO's November 2005 
determination reopening the Veteran's claim for service 
connection for PTSD, the Board will adjudicate the initial 
issue of new and material evidence in the first instance, 
because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  As the RO 
adjudicated de novo the reopened claim in the November 2005 
Statement of the Case and an April 2009 Supplemental 
Statement of the Case, the Veteran is not prejudiced by the 
Board's own de novo adjudication at this time.

The issues of service connection for erectile dysfunction, 
secondary to non-insulin dependent diabetes mellitus, and 
hypertension, secondary to non-insulin dependent diabetes 
mellitus, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1994 Board decision denied service connection 
for PTSD.  

2.  Evidence added to the record since the April 1994 Board 
decision denying service connection for PTSD is neither 
cumulative nor redundant of evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.

3.  The evidence does not show that the Veteran engaged in 
combat or experienced a stressor during active duty.

4.  The evidence of record does not show that the Veteran has 
circulatory problems, right lower extremity, secondary to 
non-insulin dependent diabetes mellitus.

5.  The evidence of record does not show that the Veteran has 
circulatory problems, left lower extremity, secondary to non-
insulin dependent diabetes mellitus.

6.  The evidence of record does not show that the Veteran has 
circulatory problems, right upper extremity, secondary to 
non-insulin dependent diabetes mellitus.

7.  The evidence of record does not show that the Veteran has 
circulatory problems, left upper extremity, secondary to non-
insulin dependent diabetes mellitus.

8.  The evidence of record does not show that the Veteran has 
vision problems, secondary to non-insulin dependent diabetes 
mellitus.

9.  The evidence of record does not show that the Veteran has 
lost the use of a creative organ as the result of a service-
connected disability.


CONCLUSIONS OF LAW

1.  The April 1994 Board rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002).  

2.  Evidence received since the April 1994 Board decision is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5103, 5107, 5108 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156 (2008).

3.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Service connection for circulatory problems, right lower 
extremity, secondary to non-insulin dependent diabetes 
mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2008).

5.  Service connection for circulatory problems, left lower 
extremity, secondary to non-insulin dependent diabetes 
mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2008).

6.  Service connection for circulatory problems, right upper 
extremity, secondary to non-insulin dependent diabetes 
mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2008).

7.  Service connection for circulatory problems, left upper 
extremity, secondary to non-insulin dependent diabetes 
mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2008).

8.  Service connection for vision problems, secondary to non-
insulin dependent diabetes mellitus, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2008).

9.  The criteria for special monthly compensation based on 
the loss of use of a creative organ have not been met.  38 
U.S.C.A. §§ 1114(k), 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.350(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

With respect to the Veteran's secondary service connection 
and special monthly compensation claims, the VCAA duty to 
notify was satisfied by way of a letter sent to the appellant 
in October 2005 that fully addressed all necessary notice 
elements and was sent prior to the respective initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
as the issue of entitlement to service connection for PTSD is 
reopened, any defect with regard to VA's duty to notify and 
assist the Veteran in the development of this claim would 
result in harmless error.  Further, a September 2004 VCAA 
letter addressed entitlement to the underlying benefit, to 
include the type of evidence necessary to establish 
entitlement to service connection.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in March 2006.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The appellant has been afforded VA medical 
examinations for his secondary service connection claims and 
special monthly compensation claim.  An examination to 
determine whether the Veteran has PTSD is not required 
because the record fails to confirm the claimed stressors or 
show that a stressful inservice event may be presumed.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

An April 1994 Board decision denied service connection for 
PTSD.  The Board found that the Veteran did not have PTSD.  
The Board's decision is final.  38 U.S.C.A. § 7104 (West 
2002).

Evidence of record at that time included the Veteran's 
service treatment records and post-service VA medical 
records.  The latter included an outpatient diagnosis of PTSD 
and a subsequent VA examination report providing that the 
Veteran did not have PTSD, despite the outpatient diagnosis.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim,  VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

In connection with his current application to reopen his 
claim, the Veteran submitted an August 2005 Vet Center 
assessment that he had symptoms consistent with sub-
diagnostic PTSD.  The Board finds that this assessment 
constitutes new and material evidence.  It is a new document 
that was not previously submitted to VA.  It is material 
because it provides an assessment supporting the Veteran's 
contentions that he has PTSD, an unestablished fact necessary 
to substantiate the claim.  It is not cumulative or redundant 
of the evidence of record at the time of the August 1994 
Board decision and raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  See Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. 
Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new 
and material" evidence does not mean that the case will be 
allowed, just that the case will be reopened and new evidence 
considered in the context of all other evidence for a new 
determination of the issue.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the Veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the Veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the Veteran if he objected to Board 
adjudication in the first instance. 
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
Veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the Veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO.

Id. at 565.

Under Bernard, the Board must determine if the Veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the Veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

In this case, the Veteran has been provided with pertinent 
laws and regulations regarding service connection, the issue 
before the Board at this time.  He has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claim.  The Veteran's arguments 
show that he has actual knowledge of why his claim was denied 
in 1994, and therefore he has knowledge of what evidence is 
required to substantiate the claim now.  Indeed, his 
arguments have focused squarely on the issue of service 
connection, not whether new and material evidence has been 
submitted.  Thus, the Board finds that the Veteran would not 
be prejudiced by the adjudication of his claim at this time.  
Accordingly, there is no basis for an additional delay in the 
adjudication of this case and the Board will proceed with the 
adjudication of the claim of entitlement to service 
connection for PTSD.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Turning to the Veteran's PTSD claim, service connection for 
PTSD in particular requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
DSM-IV); (2) credible supporting evidence that the claimed 
in-service stressor(s) occurred; and (3) medical evidence 
establishing a link between the current diagnosis and the 
stressor(s) in service.  38 C.F.R. § 3.304(f).

The Veteran asserts that he has PTSD due to two stressors 
during active duty.  While assigned to the 26th Engineers at 
Dragon Valley between March 1970 and February 1971, he saw an 
American soldier from another unit get shot by a sniper.  The 
soldier was airlifted out.  This occurred in December 1970.  
Another time, he was in the field and VC were coming.  The 
Americans used tanks to see what was happening.  They did not 
get hit that time.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD.  In so 
finding, the Board observes that there is no evidence that 
the Veteran was in combat or that he experienced a stressful 
event during service.  

Service connection for PTSD requires a confirmed military 
service stressor, unless the claimed stressor is related to 
combat and the evidence establishes that the Veteran engaged 
in combat with the enemy.  

In this case, the Veteran's Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD Form 214) does not 
reflect any combat citations such as a Combat Infantryman 
Badge, Purple Heart Medal, or Bronze Star Medal with a "V" 
device for valor in combat.

In cases such as these, when a determination is made that the 
Veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The record must contain corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

There is no evidence in the case before the Board to confirm 
the Veteran's alleged in-service stressors.  In September 
2007, the United States Armed Services Center for Research of 
Unit Records (USASCRUR) informed the RO that the Veteran's 
stressors could not be corroborated.  

The Board recognizes that the record contains some remote 
diagnoses of PTSD, as well as the August 2005 Vet Center 
assessment that the Veteran had symptoms consistent with sub-
diagnostic PTSD.  However, these do not corroborate that the 
stressors occurred.  The diagnoses are based solely on the 
Veteran's unsubstantiated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

The Board is not bound to accept the Veteran's uncorroborated 
account of his experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1992); Swann, supra.  The question of whether a specific 
event reported by a Veteran as a stressor actually occurred 
is a question of fact for the Board to decide, involving, as 
it does, factors as much historical as psychological.  Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the Veteran has failed to satisfy the criteria for service 
connection for PTSD.  As the Veteran bases his claim on the 
reported stressors, service connection cannot be granted 
without verification of one of them, regardless of current 
diagnosis of PTSD.  

Turning to the Veteran's secondary service connection claims, 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice- 
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2008).

Where neither the Veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the 
Board need not sua sponte consider and discuss that theory.  
In this case, the Veteran makes it clear that he contends 
that his claimed conditions are due to his service-connected 
diabetes mellitus.  He has not contended, and the evidence 
does not suggest, that the claimed conditions had their onset 
during or as a result of service, or that it may be so 
presumed.  Therefore, the Board will not discuss direct 
service connection.  Robinson v. Mansfield, 21 Vet. App. 545 
(2008).

The Veteran contends that his service-connected non-insulin 
dependent diabetes mellitus results in circulatory problems 
of the right and left lower extremities, circulatory problems 
of the right and left upper extremities, and vision problems.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims for service connection for circulatory 
problems of the right and left lower extremities, circulatory 
problems of the right and left upper extremities, and vision 
problems, secondary to service-connected non-insulin 
dependent diabetes mellitus.  

The Veteran was provided a VA examination for diabetes 
mellitus in March 2006.  The report specifically acknowledges 
that the Veteran was seeking service connection for 
circulation problems of all four extremities and vision 
problems.  The report sets forth the relevant medical 
history, a review of the Veteran's medical records, and the 
results of current examination.  

The pertinent diagnosis was diabetes mellitus, type 2, on 
oral hypoglycemic agents.  The examiner remarked that the 
Veteran had good peripheral pulses and no circulation problem 
was found.  

The report of a March 2006 VA eye examination relates that 
the Veteran's only complaint was "near blur without his 
glasses."  The report sets forth the results of the 
Veteran's examination in detail.  The impression was normal 
examination, both eyes.  The examiner stated that the 
examination of the Veteran only showed presbyopia.  This was 
normal for his age.  The examiner specifically stated that 
there was no evidence of any diabetic problem with the 
Veteran's eyes.  

The March 2006 VA examination reports weigh strongly against 
the Veteran's claim for service connection for circulatory 
problems of all four extremities and vision problems, 
secondary to service-connected diabetes mellitus.  They show 
that the Veteran simply does not have these conditions.  

Although the VA eye examination did note presbyopia, service 
connection for this condition is not warranted.  Congenital 
or developmental defects, and refractive error of the eye, 
are not considered to be diseases or injuries within the 
meaning of VA laws governing the award of service connection 
for diseases and injuries related to service.  38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for 
disability due to in-service aggravation of such a condition 
due to superimposed disease or injury.  VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990). 

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

The Board is aware of the Veteran's own contentions.  A 
layperson, without the appropriate medical training and 
expertise, is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as a medical 
diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu, 2 Vet. App. at 492.  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Thus, in the current claim the Veteran's own 
personal opinion that he has circulatory problems and vision 
problems, secondary to service-connected diabetes mellitus, 
is not a sufficient basis for awarding service connection.  

Special Monthly Compensation Based on Loss of Use of a 
Creative Organ

The Veteran contends that he is entitled to special monthly 
compensation based on the loss of use of a creative organ 
caused by erectile dysfunction.  

Special monthly compensation is a special statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in VA's rating schedule.  
Claims for special monthly compensation, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

Pertinent to the appellant's claim here, special monthly 
compensation is payable at a specified rate if the appellant, 
as the result of service-connected disability, has suffered 
the anatomical loss or loss of use of one or more creative 
organs.  38 U.S.C.A. § 1114(k) (West 2002), 38 C.F.R. § 
3.350(a) (2008).  Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended testicles) or ovaries or other creative organ.  
38 C.F.R. § 3.350(a)(1)(i).

As noted above, the Veteran is not entitled to service 
connection for erectile dysfunction.  Accordingly, the Board 
concludes that he is not entitled to special monthly 
compensation based on the loss of use of a creative organ 
caused by erectile dysfunction.  38 U.S.C.A. § 1114(k), 38 
C.F.R. § 3.350(a).

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for PTSD; circulatory 
problems, right lower extremity, secondary to non-insulin 
dependent diabetes mellitus; circulatory problems, left lower 
extremity, secondary to non-insulin dependent diabetes 
mellitus; circulatory problems, right upper extremity, 
secondary to non-insulin dependent diabetes mellitus; 
circulatory problems, left upper extremity, secondary to non-
insulin dependent diabetes mellitus; and vision problems, 
secondary to non-insulin dependent diabetes mellitus; and 
special monthly compensation based on loss of use of a 
creative organ.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for PTSD 
is granted; to this extent only, the appeal is granted.

Service connection for PTSD is denied.

Service connection for circulatory problems, right lower 
extremity, secondary to non-insulin dependent diabetes 
mellitus, is denied.  

Service connection for circulatory problems, left lower 
extremity, secondary to non-insulin dependent diabetes 
mellitus, is denied.

Service connection for circulatory problems, right upper 
extremity, secondary to non-insulin dependent diabetes 
mellitus, is denied.  

Service connection for circulatory problems, left upper 
extremity, secondary to non-insulin dependent diabetes 
mellitus, is denied.

Service connection for vision problems, secondary to non-
insulin dependent diabetes mellitus, is denied.

Special monthly compensation based on loss of use of a 
creative organ is denied.


REMAND

The VCAA requires, among other things, that VA assist a 
claimant in providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran was provided a VA examination for 
diabetes mellitus in March 2006.  The pertinent diagnosis was 
diabetes mellitus, type 2, on oral hypoglycemic agents; and 
hypertension, on antihypertensive agents.  The examiner 
remarked that the Veteran had essential hypertension which 
was not caused by his diabetes mellitus.  By the reported 
dates, the Veteran's erectile dysfunction predated his 
diabetes.  Therefore, diabetes mellitus did not cause 
erectile dysfunction.  

The Board finds that this opinion does not address the 
question of whether the Veteran's service-connected diabetes 
mellitus has aggravated hypertension or erectile dysfunction 
beyond their natural progression such that service connection 
is justified under 38 C.F.R. § 3.310(b).  As a consequence, 
an answer to this question must be obtained before a final 
determination can be made in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall forward the 
Veteran's claims file to the examiner 
who conducted the March 2006 VA 
examination (or a suitable substitute 
if this individual is unavailable) for 
an addendum.  The examiner must be 
asked to review the examination report 
and the claims file and offer an 
opinion as to whether it is at least as 
likely as not (that is, to at least a 
50-50 degree of probability) that any 
increase in severity of the Veteran's 
hypertension or erectile dysfunction is 
proximately due to or the result of the 
Veteran's service-connected diabetes 
mellitus, and not due to the natural 
progress of the hypertension or 
erectile dysfunction.  See 38 C.F.R. § 
3.310(b) (2008).

If the service-connected diabetes 
mellitus aggravates (i.e., permanently 
worsen) the Veteran's hypertension or 
erectile dysfunction, the examiner 
should identify the percentage of 
disability which is attributable to the 
aggravation.

The examiner must indicate in the 
report that the claims file was 
reviewed.  A complete rationale for the 
opinion expressed must be provided.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


